                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 1:16-00070

CURTIS LYNN MORGAN

                     MEMORANDUM OPINION AND ORDER

     In Bluefield, on March 16, 2020, came the defendant, in

person and by counsel, Michael R. Whitt; came the United States

by Timothy Boggess, Assistant United States Attorney; and came

Senior United States Probation Officer Brett S. Taylor, for a

hearing on the petition to revoke the defendant's term of

supervised release.

     The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on April 10, 2019, as well as the amendments,

filed on September 24, 2019 and October 30, 2019.   The court

found that the defendant had received written notice of the

alleged violations as contained in the petition and the

amendments and that the evidence against the defendant had been

disclosed.   The court advised the defendant that, pursuant to

Rule 32.1(b) of the Federal Rules of Criminal Procedure, he has

the right to a hearing and assistance of counsel before his term

of supervised release could be revoked.    Defendant admitted the

allegations as set forth in the petition and amendments.
Whereupon the court found that the charges were established by a

preponderance of the evidence.

     The court found that the Guideline imprisonment range for

the revocation of supervised release upon such grounds was fifty-

one to sixty-three months on Counts One, Two, and Nine, and 33 to

41 months on Count Eight.   The court further found that the

Guideline ranges issued by the Sentencing Commission with respect

to revocation of probation and supervised release are policy

statements only and are not binding on the court.   Thus, the

court stated that the relevant statutory provision is 18 U.S.C. §

3583(e)(3), which provides a maximum term of imprisonment of

sixty months as to Counts One, Two, and Nine and thirty-six

months as to Count Eight.   Neither party objected to the

Guideline range and statutory penalty as determined by the court.

     The court found that there was sufficient information before

the court on which to sentence the defendant without updating the

presentence investigation report.

     After giving counsel for both parties and the defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

that he be incarcerated for a period of eighteen (18) months on

each of Counts One, Two, Eight, and Nine to run concurrently.

The court imposed a term of supervised release of sixty (60)


                                 2
months on Count One following the defendant's period of

incarceration.   The court did not reimpose a term of supervised

release on Counts Two, Eight, and Nine.   During his period of

supervised release, defendant shall comply with the standard

conditions of supervised release adopted by this court, as well

as any previously-imposed special conditions.   The court also

imposed the additional special conditions of supervised release:

     1.   The defendant shall abstain from the use of alcohol;

          and

     2.   The defendant shall wear a device for the detection of

          alcohol use for the first three months following his

          release from custody and shall pay the cost of

          monitoring.

     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.    The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.


                                 3
     The defendant was informed of his right to appeal.             The

defendant was further informed that in order to initiate such an

appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.   The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.           The defendant

was further advised that if he so requests, the Clerk of Court

will prepare and file a Notice of Appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia, and the Probation

Department of this court.

     It is SO ORDERED this 16th day of March, 2020.

                               ENTER:



                              David A. Faber
                              Senior United States District Judge




                                 4
